


--------------------------------------------------------------------------------




 
UNITED STATES OF AMERICA
 
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.








 
Written Agreement by and between
 
Docket No. 09-008-WA/RB-HC
 
FLORIDA COMMUNITY BANKS, INC.
 
Immokalee, Florida


 
and
 
FEDERAL RESERVE BANK
 
OF ATLANTA
 
Atlanta, Georgia








 
WHEREAS, Florida Community Banks, Inc., Immokalee, Florida, ("Florida
 
Community"), a registered bank holding company, owns and controls Florida
Community Bank, Immokalee, Florida (the "Bank"), a state chartered nonmember
bank, and various nonbank
 
subsidiaries;
 
WHEREAS, it is the common goal of Florida Community and the Federal Reserve Bank
of Atlanta (the "Reserve Bank") to maintain the financial soundness of Florida
Community so that Florida Community may serve as a source of strength to the
Bank;
 
WHEREAS, Florida Community and the Reserve Bank have mutually agreed to enter
into this Written Agreement (the "Agreement"); and


 
WHEREAS, on February 11, 2009, the board of directors of Florida Community, at a
                                  duly constituted meeting, adopted a resolution
authorizing and directing Stephen L. Price, Chief
                                  Executive Officer and President to enter into
this Agreement on behalf of Florida Community
                                  and consenting to compliance with each and
every provision of this Agreement by Florida

 
1

--------------------------------------------------------------------------------

 













 
Community and its institution-affiliated parties, as defined in sections 3(u)
and 8(b)(3) of the


 
Federal Deposit Insurance Act, as amended (the "FD1 Act")(12 U.S.C. §§ 1813(u)
and


 
1818 (b)(3)).
 
NOW, THEREFORE, Florida Community and the Reserve Bank agree as follows:
Dividends
 
1.           (a)           Florida Community shall not declare or pay any
dividends without the


 
prior written approval of the Reserve Bank and the Director of the Division of
Banking
 
Supervision and Regulation (the "Director") of the Board of Governors of the
Federal Reserve System (the "Board of Governors").


 
(b)           Florida Community shall not directly or indirectly take dividends
or any
 
other form of payment representing a reduction in capital from the Bank without
the prior written approval of the Reserve Bank.


 
(c)           Florida Community and its nonbank subsidiaries shall not make any
 
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank and the Director.
 
(d) All requests for prior approval shall be received by the Reserve Bank at


 
least 30 days prior to the proposed dividend declaration date, proposed
distribution on


 
subordinated debentures, and required notice of deferral on trust preferred
securities. All
 
requests shall contain, at a minimum, current and projected information on
Florida Community's
 
capital, earnings, and cash flow; the Bank's capital, asset quality, earnings,
and allowance for
 
loan and lease losses ("ALLL"); and identification of the sources of funds for
the proposed
 
payment or distribution. For requests to declare or pay dividends, Florida
Community must also
                                   demonstrate that the requested declaration or
payment of dividends is consistent with the Board
 

 
2

--------------------------------------------------------------------------------

 







 
of Governors' Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service,
 
4-877 at page 4-323).


 
Debt and Stock Redemption


 
2.           (a)           Florida Community and any nonbank subsidiary shall
not, directly or


 
indirectly, incur, increase, or guarantee any debt without the prior written
approval of the


 
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a


 
statement regarding the purpose of the debt, the terms of the debt, and the
planned source(s) for
 
debt repayment, and an analysis of the cash flow resources available to meet
such debt repayment.


 
(b)           Florida Community shall not, directly or indirectly, purchase or
redeem


 
any shares of its stock without the prior written approval of the Reserve Bank.


 
Capital Plan


 
3.           Within 60 days of this Agreement, Florida Community shall submit to
the
 
Reserve Bank an acceptable written plan to maintain sufficient capital at
Florida Community, on
 
a consolidated basis, and the Bank, as a separate legal entity on a stand-alone
basis. The plan


 
shall, at a minimum, address, consider, and include:


 
(a)           The consolidated organization's and the Bank's current and future
capital
 
requirements, including compliance with the Capital Adequacy Guidelines for Bank
Holding Companies: Risk-Based Measure and Tier I Leverage Measure, Appendices A
and D of
 
Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and D) and
the applicable capital adequacy guidelines for the Bank issued by the Bank's
federal regulator;
 

 
3

--------------------------------------------------------------------------------

 













 
(b)           the adequacy of the Bank's capital, taking into account the volume
of
 
classified credits, concentrations of credit, ALLL, current and projected asset
growth, and projected retained earnings;


 
(c)           the source and timing of additional funds to fulfill the
consolidated


 
organization's and the Bank's future capital requirements;


 
(d)           supervisory requests for additional capital at the Bank or the
requirements


 
of any supervisory action imposed on the Bank by its federal or state regulator;


 
(e)           the requirements of section 225.4(a) of Regulation Y of the Board
of
 
Governors (12 C.F.R. § 225.4(a)) that Florida Community serve as a source of
strength to the Bank and any other insured depository institution of Florida
Community; and
 
(f) procedures for Florida Community to: (i) notify the Reserve Bank, in


 
writing, no more than 30 days after the end of any quarter in which Florida
Community's


 
consolidated capital ratios or the Bank's capital ratios (total risk-based, Tier
1 risk-based, or


 
leverage) fall below the plan's minimum ratios; and (ii) submit simultaneously
to the Reserve
 
Bank an acceptable written plan that details the steps Florida Community will
take to increase its and the Bank's capital ratios above the plan's minimums.


 
Affiliate Transactions


 
4.           (a)           Florida Community shall take all necessary actions to
ensure on-going
 
compliance by the Bank with sections 23A and 23B of the Federal Reserve Act (12
U.S.C. §§ 371c and 371c-1) and Regulation W of the Board of Governors (12 C.F.R.
Part 223) in all
 
transactions between the Bank and its affiliates, including but not limited to
Florida Community and its nonbank subsidiaries.
 

 
4

--------------------------------------------------------------------------------

 















 
(b)           Florida Community and its nonbank subsidiaries shall not cause the
Bank


 
or any other insured depository institution subsidiary of Florida Community to
violate any
 
provision of sections 23A and 23B of the Federal Reserve Act or Regulation W of
the Board of Governors.


 
Regulatory Reports


 
5.           Within 60 days of this Agreement, Florida Community shall submit to
the


 
Reserve Bank acceptable written procedures to strengthen and maintain internal
controls to
 
ensure that all required regulatory reports and notices filed with the Reserve
Bank and Board of Governors are accurate and filed in accordance with the
applicable instructions for preparation. Compliance with Laws and Regulations
 
6.           (a)           In appointing any new director or senior executive
officer, or changing the
 
responsibilities of any senior executive officer so that the officer would
assume a different senior
 
executive officer position, Florida Community shall comply with the notice
provisions of section
 
32 of the FDI Act (12 U.S.C. § 1831 i) and Subpart H of Regulation Y of the
Board of Governors (12 C.F.R. §§ 225.71 el seq.).


 
(b)           Florida Community shall comply with the restrictions on
indemnification
 
and severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation's regulations (12 C.F.R.
Part 359).
 
Progress Reports
 
7.            Within 30 days after the end of each calendar quarter following
the date of this
                                   Agreement, the board of directors shall
submit to the Reserve Bank written progress reports
                                  detailing the form and manner of all actions
taken to secure compliance with the provisions of
 

 
5

--------------------------------------------------------------------------------

 







 
this Agreement and the results thereof, and a parent company only balance sheet,
income statement, and, as applicable, a report of changes in stockholders'
equity.
 
Approval and Implementation of Plan
 
8.           (a)           Florida Community shall submit a written capital plan
that is acceptable to
 
the Reserve Bank within the applicable time period set forth in paragraph 4 of
this Agreement.
 
(b) Within 10 days of approval by the Reserve Bank, Florida Community
shall adopt the approved capital plan. Upon adoption, Florida Community shall
promptly implement the approved plan, and thereafter fully comply with it.


 
(c)           During the term of this Agreement, the approved capital plan shall
not be


 
amended or rescinded without the prior written approval of the Reserve Bank.


 
Communications


 
9.           All communications regarding this Agreement shall be sent to:


 
(a)           Mr. Steve Wise
 
Assistant Vice President
 
Federal Reserve Bank of Atlanta
 
1000 Peachtree Street, N.E.
 
Atlanta, Georgia                                30309-4470


 
(b)           Mr. Stephen L. Price
 
Chief Executive Officer and President
 
Florida Community Banks, Inc.
 
1400 North 15`h Street
 
Immokalee, Florida                                          34142
 

 
6

--------------------------------------------------------------------------------

 















 
Miscellaneous


 
1           0,           Notwithstanding any provision of this Agreement, the
Reserve Bank may, in its


 
sole discretion, grant written extensions of time to Florida Community to comply
with any


 
provision of this Agreement.
 
1           1           The provisions of this Agreement shall be binding upon
Florida Community and
 
its institution-affiliated parties, in their capacities as such, and their
successors and assigns.


 
12.           Each provision of this Agreement shall remain effective and
enforceable until


 
stayed, modified, terminated, or suspended in writing by the Reserve Bank.
 
13.           The provisions of this Agreement shall not bar, estop, or
otherwise prevent the
 
Board of Governors, the Reserve Bank, or any other federal or state agency from
taking any
 
other action affecting Florida Community, the Bank, any nonbank subsidiary of
Florida
 
Community, or any of their current or former institution-affiliated parties and
their successors
 
and assigns.


 
14.           Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831 aa), this
Agreement is


 
enforceable by the Board of Governors under section 8 of the FDI Act (12 U.S.C.
§ 1818).






 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
 
the 13th  day of February 2009.


 
FLORIDA
COMMUNITY                                                                         FEDERAL
RESERVE BANK
 
BANKS,
INC.                                                                         OF
ATLANTA








 
By:                                                                         Bv:
 
Stephen L.
Price                                                                         Steve
Wise
 
Chief Executive Officer and
President                                                                         Assistant
Vice President
 



